DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/21 & 10/01/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “charge coupled device CCD”, the “intraocular lens”, the “initial angular position”, the “initial z-axis position”, the “changing the relative angular position of CCD with respect to the IOL”, the “changing the relative z-axis position of IOL with respect to the CCD”, the “the predetermined angular stop position” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 14, 16-17, and 22-24 are objected to because of the following informalities: 
Claim 14 recites the limitation "the predetermined angular stop position" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, the term “can be” is performing a function is NOT appositive limitation but only requires the ability to so perform. It does NOT constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claim 17, the term “can be” is performing a function is NOT appositive limitation but only requires the ability to so perform. It does NOT constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claim 16 recites the limitation "the predetermined distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22-24, the term “can be” is performing a function is NOT appositive limitation but only requires the ability to so perform. It does NOT constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 is directed to an abstract idea of a method of evaluating performance of a lens is relationships of a mental process, software or formula, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea.
Claim 14 is recited, in part, steps of evaluating performance of a lens, inter alia, which includes, at least in part, the recited method steps of:
capturing a first image (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.);
repeatedly changing the relative angular position of the CCD with respect to the IOL and capturing images (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.);
changing a relative z-axis position the IOL with respect to the CCD and resetting the relative angular position of CCD with respect to the initial angular start position (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.); and
data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.). 
The steps of repeatedly changing, changing, and determining, recited in claims 14-24, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing ‘alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981). These steps of repeatedly changing the relative angular position of the CCD with respect to the IOL and capturing images; changing a relative z-axis position the IOL with respect to the CCD and resetting the relative angular position of CCD with respect to the initial angular start position; and determining a measure of intraocular lens performance based upon the captured images ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These repeatedly changing, changing, and determining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for repeatedly changing the relative angular position of the CCD with respect to the IOL and capturing images; changing a relative z-axis position the IOL with respect to the CCD and resetting the relative angular position of CCD with respect to the initial angular start position; and determining a measure of intraocular lens performance based upon the captured images. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of the "determining a measure of intraocular lens performance based upon the captured images" recited at a high level of generality and are recited as performing generic computer functions or software routinely used in computer applications. Generic computer components or software (determining a measure of intraocular lens performance based upon the captured images) recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claims 15-24 are dependent on claim 14, and includes all the limitations of claim 14. Therefore, claims 15-24 recite the same abstract idea as claim 14. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over GE et al (US 2010/0097619) in view of Koest (US Patent No. 7,425,068).
Regarding claim 14; GE et al discloses a method for evaluating performance of a test lens (a test surface 80 of test lens 8 in figure 1), comprising: 
providing a charge coupled device CCD (4 @ figure 1) in an initial start position (paragraph [0030]: e.g., an imaging system 4 for image capture at an initial position that captures interference fringes formed by the interference light) with respect to a lens (8 @ figure 1) being measured, wherein the initial start position includes an initial angular position (paragraph [0042]: e.g., when the test surface 80 is rotated and data for the position and rotation angle of the test surface 80 when the interference fringe is captured at each rotational position) and an initial z-axis position (optical axis L); 
capturing a first image (paragraph [0030]:e.g., an imaging system 3 for image capture during rotation and an imaging system 4 for image capture at an initial position that captures interference fringes formed by the interference light); 
repeatedly changing the relative angular position of the imaging sensor (3 @ figure 1) with respect to the lens (8 @ figure 1) by a sample stage (6 @ figure 1 and paragraphs [0044]-[0045]: e.g., The tilting stage portion 62 forms a tilting unit, and tilts the rotating stage portion 64 on a tilting axis F that is vertical to a virtual plane including the measurement optical axis L and the surface central axis C of the test surface through the tilting table 63.  The rotating stage portion 64 rotates the second two-axis adjusting stage portion 65 on the rotation axis E that extends in parallel to the virtual plane.  The second two-axis adjusting stage portion 65 moves the test object holding portion 66 relative to the rotating stage portion 64 in the plane vertical to the rotation axis E) and capturing images until the relative angular position of the imaging sensor (3 @ figure 1) with respect to the lens (8 @ figure 1) reaches a predetermined angular stop position (figure 2 and 4); 
8 @ figure 1) with respect to the imaging sensor (4 @ figure 1) by interference optical system (23 @ figure 1 and paragraph [0033]: e.g., The Mirau objective interference optical system 23 is held by a fringe scan adapter 28 including a piezo-electric element 29) and resetting the relative angular position of the imaging sensor (3 @ figure 1) with respect to the lens (3 @ figure 1) to the initial angular start position (figures 1-2 and paragraph [0034]: e.g., The imaging system 3 for image capture during rotation captures an image when the test surface 80 is rotated, and includes an imaging lens 30 that focuses the interference light which passes through the beam branching optical element 34 and travels upward in FIG. 1 and an imaging camera 31 including a one-dimensional image sensor 32 composed of, for example, a CCD or a CMOS); 
repeatedly changing the relative angular position of the imaging sensor (3 @ figure 1) with respect to the lens (8 @ figure 1) and capturing images until the relative angular position of the imaging sensor (3 @ figure 1) with respect to the lens (8 @ figure 1) reaches the predetermined angular stop position (paragraphs [0074]-[0075]: e.g., the same process as described above may be performed while sequentially replacing the annular region P1 with the annular regions P2 to P7 (the angle θ1 may also be sequentially replaced with the angles θ2 to θ7)); 
repeatedly changing the relative z-axis position of the lens (8 @ figure 1) with respect to the imaging sensor (4 @ figure 11) and capturing images until the relative z-axis position of the lens (8 @ figure 1) with respect to the imaging sensor (4 @ figure 1) reaches a predetermined z-axis stop position (figures 2 and 4; paragraph [0059]-[0069]: e.g., next, the other annular regions P2 to P7 set on the test surface 80 are sequentially measured.  The measuring method is the same as that for the annular region P1.  That is, the steps (a) to (e) of the process (8) for measuring the annular region P1 may be sequentially performed to measure the annular regions P2 to P7); and 
determining a measure of lens (8 @ figure 1) performance based upon the captured images by a measurement analyzing system (5 @ figure 1 and paragraph [0030]: e.g., a measurement analyzing system 5 that analyzes the captured interference fringes to calculate the shape of the test surface 80, and a sample stage 6 on which the test lens 8 is loaded and held). See figures 1-5

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

GE et al discloses all of feature of claimed invention except for the lens is an intraocular lens. However, Koest teaches that it is known in the art to provide the lens is an intraocular lens (49 @ figure 11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention method of GE et al with the lens is an intraocular lens taught by Koest for the purpose of improving measurement of the intraocular lens during examination.
Regarding claim 15; GE et al discloses the changing of the relative z-axis position (optical axis position L @ figure 1) of the lens (8 @ figure 1) with respect to the imaging sensor (3 @ figure 1) comprises changing the relative z-axis position of the lens (8 @ figure 1) with respect to the imaging sensor (4 @ figure 1) by a predetermine distance (paragraph [0043]: e.g., The measured distance adjusting unit 58 adjusts the distance between the test surface 80 and the Mirau objective interference optical system 23 such that the focus point of the measurement light is disposed on the test surface 80, on the basis of the quantity of interference light (interference light when the position is changed) acquired by the two-dimensional image sensor 42 of the imaging system 4 for ). 
GE et al discloses all of feature of claimed invention except for the intraocular lens. However, Koest teaches that it is known in the art to provide the intraocular lens (49 @ figure 11).
It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention method of GE et al with the lens is an intraocular lens taught by Koest for the purpose of improving measurement of the intraocular lens during examination.
Regarding claim 16; GE et al in view of Koest combination discloses all of feature of claimed invention except for the predetermined distance is .01 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine method of GE et al with limitation above for the purpose improving measurement of intraocular lens during examination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aler, 105 USPQ 233.
Regarding claim 17; GE et al in view of Koest combination discloses all of feature of claimed invention except for initial z-axis position can be -2mm and the z- axis stop position can be +2mm. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine method of GE et al with limitation above for the purpose improving measurement of intraocular lens during examination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aler, 105 USPQ 233.
Regarding claim 18; GE et al discloses all of feature of claimed invention except for the changing of the relative angular position of the imaging sensor with respect to the intraocular lens comprises rotating the imaging sensor relative to the intraocular lens. However, Koest teaches that it is known in 
Regarding claim 19; GE et al discloses all of feature of claimed invention except for the CCD is positioned on a stage and wherein changing of the relative angular position of the CCD with respect to the IOL comprises rotating the stage relative to the IOL. However, Koest teaches that it is known in the art to provide the CCD (12 @ figure 2) is positioned on a stage (6, 5, 3 @ figure 2) and wherein changing of the relative angular position of the CCD (12 @ figure 2) by the rotor (3 @ figure 2) with respect to the IOL (49 @ figure 11) of eye (8 @ figure 2) comprises rotating the stage (3, 5, 6 @ figure 2) relative to the IOL (49 @ figure 11) of the eye (8 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention method of GE et al with limitation above taught by Koest for the purpose of improving measurement of the intraocular lens during examination.
Regarding claim 20; GE et al discloses all of feature of claimed invention except for rotating an image capture window angularly. However, Koest teaches that it is known in the art to provide rotating an image capture window angularly (23 @ figure 2) by a motor (7 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention method of GE et al with limitation above taught by Koest for the purpose of improving measurement of the intraocular lens during examination.
Regarding claim 21; GE et al discloses all of feature of claimed invention except for the changing of the relative angular position of the CCD with respect to the IOL comprises changing the relative angular position of the CCD with respect to the IOL by a predetermine angle. However, Koest teaches .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GE et al in view of Koest as applied to claim 21 above, and further in view of Background of Present Invention (paragraphs [0006]-[0007]).
Regarding claim 22; Koest discloses the predetermined angle a having image angles in range from 5 degrees to 10 degrees (col.7 lines 4-6).
GE et al in view of Koest combination discloses all of feature of claimed invention except for the predetermined angle can be 1 degree. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine method of GE et al with limitation above for the purpose improving measurement of intraocular lens during examination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aler, 105 USPQ 233.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over GE et al in view of Koest as applied to claim 14 above, and further in view of Background of Present Invention (paragraphs [0006]-[0007]).
Regarding claim 23; GE et al in view of Koest combination discloses all of feature of claimed invention except for the predetermined angular stop position can be 90 degrees relative angle of the CCD with respect to the IOL. However, it would have been obvious to one of ordinary skill in the art 
Regarding claim 24; GE et al in view of Koest combination discloses all of feature of claimed invention except for the initial start angular position of the CCD can be 90 degrees relative angle of the CCD with respect to the IOL. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine method of GE et al with limitation above for the purpose improving measurement of intraocular lens during examination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aler, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Arai et al (US 2009/0067940) discloses device and method for measuring and machining spectacle lens.
2) Kajikawa (US Patent No. 5,191,187) discloses a laser machining device comprises a position reference laser beam source (16) in addition to a machining laser beam source (11).  A galvanometer scanner (13) has two reflecting surfaces, one for directing a machining laser beam to an object (14) as a machining beam spot and the other for directing a position reference laser beam as a position reference beam spot to a position reference pattern displayed on a liquid crystal display panel (18).
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 23, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886